

KINZER TECHNOLOGY
Richmond, Virginia 23233




March 25, 2008


 
Mr. Scott Oglum
Chief Executive Officer
Theater Xtreme Entertainment Group, Inc.
250 Corporate Blvd Suite E&F
Newark, DE  19702





 
RE:
Kinzer Technology LLC (“Kinzer”) w. Theater Xtreme Entertainment Group, Inc.
(“Theater Xtreme”) March 2007 $2,700,000 Debenture (“Debenture”)
           

Dear Scott:


Per your request, this letter shall serve as Kinzer’s agreement that Theater
Xtreme be permitted to defer that interest payment due on April 1, 2008 under
the Debenture (and as required in our letter of October 2, 2007) to July 1,
2008. Theater Xtreme shall be required to make its regular interest payment due
as of such date as well as the Deferred Interest Payments as set forth in the
letter of October 2, 2007 and the interest payment deferred hereby due April 1,
2008 (which shall bring current all installment payments of interest).


Please countersign below to acknowledge our mutual agreement and return to me.



 
Sincerely,
     
/s/ Philip J. Dunn
     
Philip J. Dunn
 
Vice President and Treasurer





Acknowledged and Agreed






BY:
/s/ Scott Oglum
Date: March 31, 2008
 
Scott Oglum
   
Chief Executive Officer
   
Theater Xtreme Entertainment Group, Inc.
 




 
 
 
 
 

--------------------------------------------------------------------------------
